Citation Nr: 0946557	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic right leg 
disability, to include arthritis and venous insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to October 
1962, December 1962 to May 1969, and from July 1969 to 
October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claim was previously before the Board in 
December 2008, at which time it was remanded for further 
development.

In July 2006, the Veteran testified at a RO hearing.  A 
transcript of such hearing has been associated with the 
claims file.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that a current chronic right leg 
disability, to include arthritis and venous insufficiency, is 
causally related to the Veteran's service.


CONCLUSION OF LAW

A chronic right leg disability, to include arthritis and 
venous insufficiency, was not incurred in, or aggravated by, 
active service, nor may such be presumed to have been so 
incurred or aggravated.   38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, December 2004 and March 2006 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
treatment records, and VA examination reports. Additionally, 
the claims file contains the Veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.   

The record reflects that the Veteran was afforded VA 
examinations and opinions in September 2006 and March 2009.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the examiners from the 
aforementioned VA examinations failed to provide rationales 
for their opinions and thus such opinions are inadequate.  
Nevertheless, the Board finds that, in this particular case, 
to remand for another VA examination would serve no useful 
purpose and that is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  In this 
regard, the Board notes that in McClendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c). 
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that in the present case there is not 
sufficient establishment of an in-service event, injury, or 
disease, or any indication that the current disability can be 
associated with an in-service event, as will be discussed 
below.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
a right leg disability.  In order to establish service 
connection on a direct-incurrence basis, the Veteran must 
provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  With respect to a current 
disability, the record demonstrates that the Veteran has 
complained of right leg swelling that was diagnosed as 
venostasis on VA examination in September 2006 and chronic 
venous insufficiency on VA examination in March 2009.  The 
record also reflects that since 2006, the Veteran has 
complained of right leg pain that has been diagnosed as 
degenerative joint disease and/or arthritis of the ankle and 
leg.

The Veteran asserts that his right leg disability is due to 
injuries that he incurred while in service in May 1960 and 
August 1969.  The Veteran asserted, in an October 2005 
statement, that he began to experience right leg swelling and 
pain in May 1960 after severely spraining his ankle during a 
softball game while stationed at Sub base New London, 
Connecticut.  He also indicated that during Survival, 
Evasion, Resistance and Escape (SERE) training at Little 
Creek, Virginia from August 1969 to September 1969, he was 
placed inside a huge tree trunk for two hours while the 
trainers searched for him and that as a result, his leg was 
cramped and circulation was traumatic to his right leg.  He 
further indicated that at that time, his leg swelled up and 
did not return to its normal size.  The Veteran also 
indicated that he experienced right ankle and leg pain and 
swelling from September 1969 to October 1969 when he was 
assigned to Naval Support Activity in Saigon, Vietnam when 
his duties of putting in communication links to other naval 
support bases caused him to have to carry heavy equipment.  
The Veteran also indicated that his leg was subjected to 
numerous hours of standing on deck with heavy battle gear 
while stationed on the USS Gallup (PG85) in Guam and in Cam 
Rahn Bay, Vietnam. 

However, the Veteran's service treatment records are silent 
for complaints of, or treatment for, a right leg injury or 
disability, including a sprain, arthritis, or swelling.  
Indeed, the Veteran, in the October 2005 statement, indicated 
that although that he experienced right leg and ankle pain 
and swelling in service, that he never complained about it.  
In fact, he specifically stated that, "The record of my not 
complaining about pain is well documented." Further, the 
Veteran's service treatment records show that on numerous 
reports of medical examination of record, including in 
December 1962, May 1969, July 1969, March 1971, December 
1978, and August 1981, the Veteran denied a history of cramps 
in his legs, swollen or painful joints, arthritis, 
rheumatism, or bursitis, or bone, joint, or other deformity.  
Likewise, the examiners from such examinations reported that 
the Veteran's lower extremities were normal on physical 
examination.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current right leg disability is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experienced 
certain symptomatology in service.   See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board acknowledges that 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous 
evidence is for consideration in determining credibility.  In 
this regard, the Board again notes that the record is devoid 
of objective evidence of a right leg injury or complaints of 
right leg pain or swelling until decades after service.  As 
such, the Board finds that any assertions by the Veteran as 
to the incurrence of an in-service right leg injury or 
disability to include swelling as to the continuity of 
symptomatology of his right leg disability since service to 
be less than credible. 

The Board also notes that although the record demonstrates 
that the Veteran engaged in combat during his service and 
received the Combat Action Ribbon, there is no evidence that 
he has alleged that his right leg disability was actually 
incurred while he was in combat.  Rather, as noted above, the 
Veteran asserts that he injured his right leg in service 
while playing softball in Connecticut, during training in 
Virginia, and while putting in communication links in Saigon, 
Vietnam.  Therefore, the Board notes that the Veteran's 
statements alone regarding the in-service incurrence of his 
right leg disability are not sufficient.  See  38 U.S.C.A. § 
1154(b) (West 2002) (noting that for combat veterans, VA 
accepts satisfactory lay evidence of service incurrence if 
consistent with service circumstances and conditions).

The Board observes that in August 2006, Dr. W. B., assessed 
the Veteran as having probable osteoarthritis of the right 
leg that was secondary to traumatic injury.  Additionally, 
the examiner from the Veteran's March 2009 VA examination 
indicated that swelling and discomfort were common with 
chronic venous insufficiency and opined that such condition 
was as likely as not etiologically related to his active 
military service.   The examiner also opined that the 
Veteran's right ankle pain and dysfunction were related to 
his active military service because residual sprains could 
lead to degenerative joint disease.

However, to the extent that such statements and opinions are 
offered to show that the Veteran's right leg disability is 
related to service, the Board notes that Dr. W. B., did not 
specifically reference what traumatic injury caused the 
Veteran's arthritis and the Board will not speculate that he 
is referring to the Veteran's reported in-service right leg 
injuries.  Further, for arguendo, even if he had referenced 
such reported in-service injury, as discussed above, the 
evidence of record does not demonstrate that the Veteran ever 
had a right leg or ankle injury in service or otherwise 
complained of experiencing right leg or ankle pain and/or 
swelling.  Therefore, because both the VA and private 
examiners opinions are based on an inaccurate factual premise 
(i.e. that the Veteran injured his right leg and ankle or 
experienced right leg and/or ankle swelling or pain in 
service), the Board finds that such opinions/statements are 
not competent, probative medical evidence.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998)( a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record); see also Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion 
based on an inaccurate factual premise is not probative).  

Therefore, in the absence of any competent medical evidence 
that the Veteran's current right leg disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the Veteran's initial demonstration of a right leg 
disability in 2006 years after his discharge from service, to 
be too remote from service to be reasonably related to 
service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   
Therefore, the Board finds that the Veteran is not entitled 
to a grant of service connection on a nonpresumptive direct-
incurrence basis for his current right knee disability.

The Veteran could also be entitled to a grant of service 
connection on a presumptive basis, if his arthritis became 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the Veteran's current 
arthritis was manifested to a compensable degree within one 
year of his 1981 separation from service.  Indeed, the first 
evidence of record of arthritis is in a 2006 private 
treatment record.  Therefore, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a presumptive basis.

In conclusion, in the absence of any documented competent 
medical evidence that demonstrates that the Veteran's right 
leg disability, to include arthritis and venous 
insufficiency, is related to service, or demonstration of 
continuity of symptomatology of such disabilities since 
service, the Board finds that the negative evidence of record 
is of greater probative value than the Veteran's statements 
in support of his claim.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2009), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right leg disability, to include arthritis 
and venous insufficiency, and the claim must be denied. 

ORDER

Entitlement to service connection for a right leg disability, 
to include arthritis and venous insufficiency, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


